                                            1

                                            2

                                            3

                                            4

                                            5

                                            6

                                            7

                                            8

                                            9

                                           10   EXHIBIT B
                                           11
B AKER & H OSTE TLER LLP




                                           12
   A TTORNEYS AT L AW
                           SAN FRANCISCO




                                           13

                                           14

                                           15

                                           16

                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26

                                           27

                                           28
